DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemmerzehl (DE-102016011879-A1).
Regarding claim 1, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A plurality of frames (9), each frame configured to: hold a respective one of the plurality of adiabatic pads (Figures 4A-5D, see also lines 159-184 of the attached translation) and pivot about a respective one of a plurality of pivot points (Figures 4A-5D, see also lines 159-184 of the attached translation: Pivoting about axis 14), and
A pad pivoting system (13, 15) configured to: rotate each one of the plurality of frames about the respective pivot point of the frame from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames), and rotate each one of the plurality of frames about the respective pivot point of the frame from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames),
Where -when the plurality of frames are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of frames are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claim 3, Kemmerzehl discloses an adiabatic cooling system as discussed above, where the respective pivot point of each respective frame is proximate to an end of the respective frame (Figures 4A and 4B).
Regarding claim 4, Kemmerzehl discloses an adiabatic cooling system as discussed above, where the respective pivot point of each respective frame is proximate to a center point of the respective frame (Figures 5A and 5B).
Regarding claims 5 and 12, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to: determine that the adiabatic cooling system has switched from a wet mode (e.g. closed state) to a dry mode (e.g. open state) (Lines 380-408 of the attached translation), and -in response to determining that the adiabatic cooling system has switched from the wet mode to the dry mode- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation).
Regarding claim 6 and 13, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to: determine that the adiabatic cooling system has switched from a dry mode (e.g. open state) to a wet mode (e.g. closed state) (Lines 380-408 of the attached translation), and -in response to determining that the adiabatic cooling system has switched from the dry mode to the wet mode- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the closed position (Figures 4A-5B, see also Lines 380-408 of the attached translation).
Regarding claim 8, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A plurality of frames (9), each frame configured to hold a respective one of the plurality of adiabatic pads (Figures 4A-5D, see also lines 159-184 of the attached translation),
A pad pivoting system (13, 15) configured to: move each one of the plurality of frames from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames), and move each one of the plurality of frames from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames),
Where -when the plurality of frames are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of frames are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claims 10 and 17, Kemmerzehl discloses an adiabatic cooling system as discussed above, where each respective frame is coupled to the adiabatic cooling system proximate to an end of the respective frame (Figures 4A and 4B)
Regarding claims 11 and 18, Kemmerzehl discloses an adiabatic cooling system as discussed above, where each respective frame is coupled to the adiabatic cooling system proximate to a center point of the respective frame (Figures 5A and 5B).
Regarding claim 15, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A pad pivoting system (13, 15) configured to: move each one of the plurality of pads from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of pads), move each one of the plurality of pads from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of pads),
Where -when the plurality of pads are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of pads are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claim 19, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to:
Determine that the adiabatic cooling system has switched from a wet mode (e.g. closed state) to a dry mode (e.g. open state) (Lines 380-408 of the attached translation), and -in response- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation), and
Determine that the adiabatic cooling system has switched from a dry mode to a wet mode; and -in response- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the closed position (Figures 4A-5B, see also Lines 380-408 of the attached translation).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerzehl (DE-102016011879-A1), and further in view of Banko (US 3,443,588).
Regarding claims 2, 9, and 16, Kemmerzehl discloses an adiabatic cooling system as discussed above.  While Kemmerzehl discloses that the pad/frame pivoting system is operable to rotate/move each one of the plurality of pads/frames, Kemmerzehl does not explicitly teach or disclose that the pad/frame pivoting system comprises a rack and pinion system.
Banko teaches a control system, comprising: a plurality of pivoting elements (17, 18) and a pivoting system (16), where the pivoting system comprises a rack and pinion system operable to rotate/move each one of the plurality of rotating elements (Figure 5 and Col. 8, lines 51-68: The plurality of pivoting elements are rotated in any convenient matter such as rack and pinion).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pivoting system as disclosed by Kemmerzehl to comprise a rack and pinion as taught by Banko to improve control over a plurality of rotating elements by enabling incremental actuation control over a degree of opening of the plurality of rotating elements. 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerzehl (DE-102016011879-A1), and further in view of Malkoff (US 2,583,149).
Regarding claims 7, 14, and 20, Kemmerzehl discloses an adiabatic cooling system as discussed above.  While Kemmerzehl discloses that each one of the plurality of pads/frames rotate from the open position to the closed position and each one of the plurality of pads/frames rotate from the closed position to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation), Kemmerzehl does not explicitly teach or disclose a manual control.
Malkoff teaches a control system, where Malkoff acknowledges that elements of the control system are configured to be operated on the basis of automatic control and/or manual control (Col. 5, line 60 to Col. 6, line 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the cooling system as disclosed by Kemmerzehl to operate on the basis of manual control (and/or automatic control) as taught by Malkoff to improve cooling system safety and reliability by providing the cooling system with redundant means of control in the event of an automatic control failure.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0262147 discloses a cooling system.
US 2018/0231264 discloses an adiabatic cooling system.
US 2015/0204626 discloses an adiabatic cooling system.
US 10,145,572 discloses an adiabatic cooling system.
US 2013/0213076 discloses an adiabatic cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763